DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states an object which is not an animal and not a piece of luggage.  This limitation was not taught in the originally filed disclosure.  Claims 2-6 are rejected a being dependent of the rejection claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 1 and 12 contain the trademark/trade name VELCRO™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fabric and, accordingly, the identification/description is indefinite.
Claims 1 and 8 recite the limitation "the retractable member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further, in claim 1, the applicant claims article that includes a non-stationary object which not an animal and not a piece of luggage.  Is the object a part of the article?  Or is that a separate item?  It is unclear to the examiner.
As to claim 8, the applicant teaches an article with a zipper coupled to the device.  Is the zipper a part of the article?  Or is that a separate item?  It is unclear to the examiner.
As to claim 12, the applicant teaches the coupling member and zipper both comprising magnets.  However, the applicant teaches in the specification that “the magnet could reside just on the handle.”  It is unclear as to what the applicant is trying to claim.  Further clarification is needed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brake (US 2012/0169076).
As to claim 1, as best understood, Brake teaches a retractable device 2010 where the retractable member displays a member selected from the group consisting of image and no image, (b) a handle 2100 selected from the group consisting of housing of said retractable member, (c) clip 1000 permanent attachment coupled to said retractable device, whereby a object 550 which is not an animal and not a piece of luggage which is not an animal and not a piece of luggage can be coupled to said coupling member and be pulled on.
As to claim 2, the retractable member is selected from the group of string, wire (portion adjacent to 1000).
As to claim 3, the retractable member is capable of being coupled to clothing and the device itself displays an image to the user.  (The applicant has made no limitations as to how the image is displayed nor what the image is).
As to claim 4, the retractable member would be capable of being attached to the tongue of footwear.
As to claim 5, Brake teaches coupling member 1000 attached to the zipper 550 and the device itself displays an image to the user.  (The applicant has made no limitations as to how the image is displayed nor what the image is).
As to claim 6, the device of brake is capable of being attached to a woman’s dress, boot, wetsuit, or drysuit.
As to claim 8, as best understood, Brake teaches a retractable device 2100 where the retractable member displays a member selected from the group consisting of image and no image, (b) a handle selected from the group consisting of handle coupled to the retractable member 2100 of said retractable device, handle coupled to the housing of said retractable member and housing of said retractable member, (c) a zipper 550 coupled to said retractable device, whereby said zipper can be pulled.

As to claim 12, as best understood, Brake teaches a long handle 2100 with a coupling member 1000 with magnets (see par. 56) so that the zipper can be coupled to the handle and the handle can be used to pull the zipper.
Response to Arguments
Applicant's arguments filed 9/25/2019 have been fully considered but they are not persuasive. In response to the 112 rejection of claims 1, 8, and 12 the applicant argues that the structure of the zipper is a part of the article.
The applicant arguers Brake does not teach an image.  The examiner disagrees, as the applicant has no way defined how the image is displayed or what the image is.  The object of Brake itself displays an image, which the user would see when using the device.  The applicant makes a mere allegation the image limitation can be unexpected results.  This argument is for obviousness rejections and not for anticipation rejections. The applicant argues that the prior art does not anticipate the claim for a shoe tongue.  The prior art would only need to capable of coupling to a shoe tongue to meet the limitations.  If the applicant wants to require the shoe tongue, the applicant may make a combination claim requiring both the article and the shoe.
The applicant argues that Brake does not teach a magnetic coupling mechanism.  The examiner respectfully disagrees as Brake teaches magnets used for coupling in Par. 56.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references teach retractable devices that including coupling devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/            Examiner, Art Unit 3732